DISMISSAL
MARK BUTTERFIELD, Chief Judge.
Appearances: Callen Pidgeon did not appear or show cause why he did not appear, Steve Littlegeorge appeared pro se (defending himself). A Hearing in this case was held on March 17, 1999 at the Ho-Chunk Nation Court House at Black River Falls, WI. Pursuant to that hearing, the Court entered an Order (Show Cause ) to Mr. Pidgeon giving him a full and fair opportunity to explain why he did not appear at the hearing on March 17, 1999. If Mr. Pidgeon failed to explain his absence from the first hearing in this case, it would be dismissed.
*248Mr. Pidgeon did not try to explain his absence. Therefore, this case is dismissed.